Citation Nr: 0829466	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-36 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder with secondary dysthymic 
disorder from February 22, 2002 to February 25, 2008.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with secondary dysthymic disorder 
on and after February 26, 2008.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, in which the RO granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) and assigned a 30 percent disability 
rating, effective from February 22, 2002 (the date of the 
veteran's original claim).  The veteran disagreed with the 
rating assigned to his service-connected PTSD in April 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  A statement 
of the case was issued in September 2005, and the veteran 
perfected a timely appeal on this claim in October 2005.                  

By a May 2008 rating decision, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 30 percent to 50 percent disabling, effective from 
February 26, 2008 (the date of VA examination showing 
increased symptoms).  Because the RO assigned a "staged" 
rating to the veteran's service-connected PTSD, the Board has 
characterized the issues on appeal as stated on the first 
page of this decision.  See Fenderson, supra.       

In the February 2004 rating action, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  The veteran subsequently filed a 
timely appeal.  By a September 2005 rating action, the RO 
granted a 100 percent disability rating for the veteran's 
service-connected prostate cancer status post radical 
prostatectomy, effective from July 23, 2002.  Thus, the 
veteran's TDIU claim was recharacterized as entitlement to a 
TDIU rating prior to July 23, 2002.  The veteran subsequently 
withdrew his appeal for a TDIU rating prior to July 23, 2002, 
in a written statement submitted in December 2007.  
Accordingly, this issue is no longer in appellate status.  
See 38 C.F.R. § 20.204 (2007).



FINDINGS OF FACT

1.  From February 22, 2002, to February 25, 2008, the 
veteran's service-connected PTSD with secondary dysthymic 
disorder was manifested by flattened affect, anxiety, panic 
attacks (more than once a week), irritability, depression, 
anger, hypervigilance, hyperstartle response, difficulty 
sleeping, nightmares, intrusive memories, disturbances of 
mood and motivation, and difficulty in establishing and 
maintaining effective work and social relationships, 
resulting in occupation and social impairment, with reduced 
reliability and productivity; during the aforementioned 
period of time, he did not experience symptoms to a degree 
that he was deficient in most areas, such as work, family 
relations, judgment, thinking, or mood.  

2.  On and after February 26, 2008, the veteran's PTSD with 
secondary dysthymic disorder is manifested by symptoms that 
include nightmares, difficulty sleeping, intrusive memories, 
depression, anger, irritability, anxiety, hypervigilance, 
hyperstartle response, isolation, panic attacks, flattened 
affect, and variable concentration and memory problems; these 
symptoms are productive of occupational and social impairment 
with reduced reliability and productivity; these symptoms are 
not to a degree that he is deficient in most areas, such as 
work, family relations, judgment, thinking, or mood.     


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
with secondary dysthymic disorder, but no more than 50 
percent, from February 22, 2002, to February 25, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).   




2.  The criteria for a rating in excess of 50 percent for 
PTSD with secondary dysthymic disorder on and after February 
26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2002, July 2002, and November 2007 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2002, July 2002, and November 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the January 2008 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April and July 2002, prior to 
the appealed from rating decision, along with the subsequent 
notice provided in November 2007, after the decision that is 
the subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Mayfield, supra, at 
121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating : (1) that any defect was cured by actual 
knowledge on the part of the claimant (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim.)  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the evidence supports a 
grant of an initial 50 percent rating for PTSD with secondary 
dysthymic disorder, from February 22, 2002, to February 25, 
2008; and the preponderance of the evidence is against the 
claim for a rating in excess of 50 percent for PTSD with 
secondary dysthymic disorder on and after February 26, 2008.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that this 
timing defect in Pelegrini notice affected the essential 
fairness of the adjudication, and thus, the presumption of 
prejudice is rebutted.  Sanders, supra.  The presumption of 
prejudice has also been rebutted (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by the VA over the course of 
this appeal, he is reasonably expected to understand from 
notices provided what was needed.   

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").                
Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in September 2002, October 2003, December 2005, 
May 2007, and February 2008, which were thorough in nature 
and adequate for the purposes of deciding these claims.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal.  The aforementioned VA examinations 
revealed findings that are adequate for rating the veteran's 
PTSD with secondary dysthymic disorder.  Thus, VA has no 
further duty to provide another rating examination for the 
PTSD with secondary dysthymic disorder.  38 C.F.R. §§ 3.326, 
3.327.    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

Private medical records show that the veteran was seen in an 
Emergency Room in October 2001.  At that time, he stated that 
he was depressed and sad.  According to the veteran, the 9/11 
events had triggered his dreams of his service in Vietnam and 
increased his flashbacks.  He denied suicidal ideations and 
admitted to increased drinking.  The veteran had been laid 
off from his job and was finding it difficult to cope with 
all of his free time.  The admitting diagnosis was PTSD.  He 
was psychiatrically evaluated and agreed to attend outpatient 
psychiatric treatment.  The veteran was not suicidal or 
homicidal and he was not delusional.  Upon his release, the 
pertinent diagnosis was acute major depression.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from November 2001 to April 2002, show that in November 2001, 
the veteran was treated for complaints of depression.  It was 
noted that the veteran had served in the military, with one 
tour of duty in Vietnam in which his Military Occupational 
Specialty (MOS) was in communications.  According to the 
veteran, in the last 30 years, he had not really had any 
emotional problems.  However, about two to three months ago, 
after the activities of September 11th, he started feeling 
anxious and having trouble sleeping.  He stated that he was 
married to his second wife who was supportive and that his 
marriage was going well.  The veteran reported that about two 
months ago, he had some suicidal thoughts, but that he talked 
to his wife about them and he never had any plan or intention 
to act on those thoughts.  He stated that the suicidal 
thoughts had gone away.  Upon mental status evaluation, the 
veteran's affect was sad and his mood was subdued, somewhat 
depressed.  There were no bizarre or delusional ideations 
expressed.  Insight was limited and judgment was intact.  
There were no current suicidal or homicidal ideations.  The 
assessment was the following: (Axis I) major depression, 
single episode, moderate; rule out PTSD, (Axis III) diabetes, 
type II, (Axis IV) severe, some combat exposure; moderate, 
seasonal employment ending and wife's loss of employment, and 
(Axis V) Global Assessment of Functioning (GAF) score of 65 
for the past year; current GAF score of 45.  The records 
reflect that in February 2002, the veteran stated that he was 
struggling with nightmares about living in foxholes "like a 
rat."  He discussed several triggers that increased his 
anxiety including going into a crawl space to change a 
furnace filter (heart rate increased) and going into crowds.  
According to the veteran, he was experiencing many intrusive 
memories of the war, including skulls hanging from the 
antenna of tanks.  The diagnoses were PTSD; depression; panic 
disorder; and alcohol abuse.      

In February 2002, the veteran filed a claim for service 
connection for PTSD. 

A VA psychiatric evaluation was conducted in September 2002.  
At that time, the veteran stated that while he was in 
Vietnam, he was a radio operator and had to spend a lot of 
time living underground.  According to the veteran, that was 
a very bad experience and "to this day," he was 
uncomfortable in finished basements or in car spaces.  He 
indicated that he was married to his first wife for 19 years 
and that they had two children.  The veteran reported that 
the marriage partly failed due to his alcohol problems.  In 
regard to his employment history, the veteran noted that he 
had worked 25 years for Colorado Fuel and Iron until he had 
to leave in 1995 because of medical problems due to his 
alcohol abuse.  He subsequently worked odd jobs and had 
worked for the last five years for the Pueblo City Parks, 
which was seasonal work.  The veteran stopped working for the 
parks system in June 2002 because he was diagnosed with 
prostate cancer.  He was currently recovering from surgery 
after having his prostate removed.  According to the veteran, 
he had been married to his second wife since 1997.  The 
veteran stated that since Vietnam, he did not like to attend 
funerals and he likewise avoided crowds.  He indicated that 
he had nightmares since he quit drinking.  Upon mental status 
evaluation, the veteran showed a full range of affect.  He 
was fully oriented with no signs of impairment in short or 
long-term memory.  There was no history of hallucinations or 
delusions.  The diagnosis was the following: (Axis I) major 
depressive disorder, recurrent; alcohol abuse, in partial 
remission, and (Axis V) GAF due to major depressive disorder 
was 55; overall GAF score was also 55.    

VAMC outpatient and inpatient treatment records, dated from 
September 2002 to January 2004, show that the veteran was 
hospitalized and participated in a PTSD program from 
September 8, 2003 to October 16, 2003.  Upon admission, he 
had symptoms of PTSD, including nightmares and irritability.  

In October 2003, the veteran underwent a VA psychiatric 
evaluation.  At that time, he stated that he had maintained 
relatively continuous employment until 2001 when he was 
diagnosed with prostate cancer.  He also noted that he had a 
history of alcoholism and that he had maintained sobriety for 
the past two years.  According to the veteran, while he was 
stationed in Vietnam, he lived underground in a bunker for 
six months.  He indicated that he was a radioman and was 
under fire.  The veteran reported that he witnessed 
horrifying scenes such as dead bodies.  The examiner noted 
that the veteran did endorse symptoms of PTSD.  The veteran 
stated that he had nightmares about the bodies that he had 
seen in Vietnam, and that he would wake up in a cold sweat.  
He further indicated that he had intrusive thoughts about 
Vietnam, with occasional flashbacks.  For example, if he 
walked into a store with a lot of people and plants, he would 
freeze and feel like he was back in the jungle.  The veteran 
also reported symptoms of increased arousal and noted that he 
had poor sleep, with initial and middle insomnia.  According 
to the veteran, he had problems with irritability and angry 
outbursts.  He stated that he had problems with concentration 
and he admitted to symptoms of hypervigilance.  The veteran 
indicated that he was always looking around him and that he 
startled easily.  He attempted to avoid thoughts or 
activities which would remind him of Vietnam, such as parades 
or war movies.  The veteran reported a loss of interest in 
activities, such as fishing and camping.  He described 
himself as isolated, and he denied any suicidal ideations.  
The veteran endorsed symptoms of dysthymic disorder.

Upon mental status evaluation, the veteran's speech was soft 
and slow, and he was alert and fully oriented.  He described 
his mood as depressed and his affect was congruent.  Insight 
and judgment appeared to be relatively intact, and 
intellectual functioning was estimated to be in the low 
average range.  The diagnosis was the following: (Axis I) 
PTSD; dysthymic disorder secondary to PTSD and health 
conditions; alcohol dependence in sustained remission, (Axis 
IV) occupational problems; health problems, and (Axis V) GAF 
score of 55.  The examiner stated that the veteran reported 
moderate symptoms and moderate impairment in functioning.  

By a February 2004 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 30 percent disability 
rating under the provisions of Diagnostic Code 9411, 
effective from February 22, 2002, for the veteran's service-
connected PTSD.  The RO also assigned a temporary 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.29, from 
September 8, 2003 to October 31, 2003, based on the veteran's 
hospitalization for his service-connected psychiatric 
disorder.  The RO further noted that from November 1, 2003, 
the veteran's 30 percent evaluation was reinstated.

In November 2005, the RO received a letter from the veteran's 
wife.  In the letter, she stated that in regard to the 
veteran's PTSD symptoms, whenever the veteran was sitting in 
a public place, he had to sit near a door or exit.  At home, 
he always had his chair next to a doorway.  She indicated 
that the veteran would not go into a crawl space to fix the 
furnace and that he had panic attacks almost every night.  
According to the veteran's wife, he also had nightmares and 
he had moved into a guest bedroom where he slept with the 
window open and with the bed facing the window.  

In a VA medical statement from R.V., M.D., a psychiatrist, 
dated in November 2005, Dr. V. stated that the veteran 
received treatment at the Pueblo VA Mental Health Clinic.  He 
first presented himself to the clinic in November 2001.  The 
veteran was quite depressed with limited appetite, intrusive 
memories, excessive sweating, sleep disturbance, and panic 
attacks when around crowds.  His symptoms had dramatically 
increased after the September 11th terrorist attacks.  
According to Dr. V., the veteran had been married twice, and 
he had good relationships with his children from his first 
marriage.  He noted that there were problems in his second 
marriage partly due to his difficulty with close loving 
relationships and that he spent most of his time in his 
garage or outside of the house.  The veteran reported daily 
intrusive thoughts about his time in Vietnam and that he had 
two to three nightmares weekly, as well as two to three 
flashbacks, weekly.  Those were triggered when he became 
angry or upset with people around him.  Dr. V. noted that the 
veteran had significant psychological distress when exposed 
to reminders.  The veteran avoided thoughts, feelings, and 
conversations associated with Vietnam, and he avoided 
activities, places, and people that aroused memories of 
Vietnam.  He further avoided most family functions and would 
only make brief appearances when he felt compelled to attend.  
The veteran had strong feelings of detachment and 
estrangement from others with restricted affect to including 
problems feeling close and having loving feelings.  He had 
symptoms of increased arousal, to include difficulty falling 
and staying asleep, and he had problems with irritability and 
almost daily outbursts of anger.  According to Dr. V., the 
veteran had problems with concentration and often did not 
complete tasks.  He was hypervigilant, needing to be aware of 
his surroundings, and he had an exaggerated startle response.  
The diagnosis was the following: (Axis I) PTSD, chronic, 
severe, (Axis III) hypertension; history of prostate cancer 
with removal of prostate, (Axis IV) severe, problems related 
to primary support group; history of cancer, incontinence, 
exposure to combat, and (Axis V) GAF score of 45.  Dr. V. 
reported that the veteran was considered to be quite fragile 
due to the chronicity and severity of his symptoms.    

A VA psychiatric examination was conducted in December 2005.  
At that time, the examiner noted that the veteran took 
medication for his psychiatric problems.  He also 
participated in individual and group therapy.  Through the 
years with his irritability and use of alcohol, he had 
alienated his children and grandchildren, and some of them 
were still maintaining distance from him.  He continued to 
have nightmares, but on a less frequent basis.  His 
irritability continued and he still tended to withdraw from 
interaction.  He and his wife watched television together but 
for the most part, there were difficulties in relating within 
the marriage relationship.  The veteran had contact with a 
brother and they enjoyed watching professional football 
together.  When he watched a movie, he became restless and 
disengaged from the movie.  He was able to focus on projects 
and spent a good deal of time in a shop in his garage.  The 
veteran avoided being around people in general.     

Upon mental status evaluation, there was no evidence of a 
thought disorder or brain organicity.  There was no evidence 
of hypervigilance, depression, or significant anxiety.  The 
veteran was cooperative and responsive.  The diagnosis was 
the following: (Axis I) PTSD, chronic; the veteran would be 
employable in a low level of responsibility based on his 
PTSD; alcohol dependency in remission since January 2002, 
(Axis IV) some interpersonal difficulties but was in a stable 
relationship and was currently struggling with his health 
issues of diabetes and prostate cancer, and (Axis V) GAF 
score of 52, based on his PTSD.  The examiner noted that the 
veteran's ability to work was minimal due to his incontinence 
related to his prostate cancer and limited capacities to work 
in other than labor-like unskilled capacity.  

In February 2007, the RO received a copy of a decision from 
the SSA, dated in January 2005, and copies of the medical 
records upon which the SSA decision was based.  In the 
January 2005 decision, the SSA determined that the veteran 
was disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the veteran had the following severe 
impairments: PTSD and history of prostate cancer status-post 
radical retropubic prostatectomy.  The records included VAMC 
outpatient treatment records, dated from November 2001 to 
February 2007, which showed intermittent treatment for the 
veteran's service-connected PTSD, with secondary dysthymic 
disorder.   

In May 2007, the veteran underwent a VA psychiatric 
evaluation.  At that time, the examiner stated that the 
veteran lived with his wife of 10 years.  He had not worked 
since 2003, at which time he stopped working for the Pueblo 
County Department of Recreation and Parks.  The veteran was 
having problems performing his job because of his prostate 
problems and his diabetes.  According to the veteran, his 
supervisor was unhappy with his frequent need to go to the 
bathroom.  The examiner indicated that there was no 
indication that the veteran stopped working for emotional or 
psychiatric reasons.  The veteran noted that he spent most of 
his days at home doing repairs, but that he had difficulty 
finishing them.  He stated that he got frustrated and angry 
easily.  The veteran reported that he had a shed where he 
pursued a hobby of painting and coloring books.  He 
occasionally liked to go fishing.  The veteran and his wife 
went to dinner once a week.  They avoided concerts, movies 
and other areas where there would be crowds because he did 
not want to be near people.  In the last year, they went to 
Las Vegas to visit his son.  They went to dinner and to the 
casinos.  

Upon mental status evaluation, the veteran was in no acute 
distress and there were no problems with orientation, memory, 
or other cognitive functions.  Communication was not 
impaired.  The veteran denied suicidal ideations, 
hallucinations, or delusions.  The examiner reported that the 
veteran was able to maintain activities of daily living, 
including personal hygiene.  According to the examiner, the 
veteran's condition did not appear to have worsened since his 
last examination.  There had been no inappropriate behavior 
since the last exam and he had responded to treatment.  
Social functioning was moderately impaired with his not 
wanting to go where there were crowds, other than going out 
to dinner on a weekly basis.  On the other hand, the examiner 
noted that the veteran did go to the casinos in Las Vegas.  
Employment did not appear to be impaired as a result of his 
PTSD.  The diagnosis was the following: (Axis I) PTSD; 
depressive disorder, not otherwise specified, secondary to 
diagnosis and treatment for prostate cancer, and (Axis V) GAF 
due to PTSD was 54; GAF due to depressive disorder was 52.  
The examiner stated that the veteran's signs and symptoms of 
his PTSD had resulted in moderate deficiencies in social 
functioning, as indicated by some avoidance of settings where 
there might be a crowd.      

In a VA statement from Dr. R.V., dated in December 2007, Dr. 
V. stated that the veteran had daily intrusive thoughts of 
his time in Vietnam.  He had at least two nightmares per week 
and flashbacks.  The veteran indicated that there was little 
intimacy in his marriage and that he preferred to be alone 
and would spend long periods of time in his shed or in his 
room.  He noted that he and his wife did not share a bedroom.  
The veteran had problems with irritability and daily angry 
outbursts which were usually aimed at his wife.  He had 
increased arousal symptoms and problems falling and staying 
asleep at night.  The veteran had an exaggerated startle 
response and problems with concentration and memory.  The 
diagnosis was the following: (Axis I) PTSD, (Axis III) 
hypertension; diabetes mellitus; alcohol abuse, in remission; 
impotence, (Axis IV) severe, problems related to primary 
support group; social isolation; exposure to combat; medical 
problems, and (Axis V) GAF score of 45.  

On February 26, 2008, the veteran underwent a VA psychiatric 
evaluation.  At that time, he noted that he attended group 
therapy once a week and took psychotropic medications which 
were helpful.  On a scale from 1 to 10, with 10 being severe, 
the veteran reported that his mental health functioning was a 
7.  He stated that he had increased depression, isolation, 
and that he was withdrawn.  The veteran indicated that he had 
decreased energy and some irritability.  He also reported 
decreased interest and sleep disturbance.  According to the 
veteran, he had ongoing difficulties associated with 
intrusive memories, nightmares, and avoidance.  The veteran 
further indicated that he had some "checking behavior," in 
which he watched his perimeter constantly.  He noted that he 
did not like to be in crowds.  The veteran stated that he had 
nightmares on an intermittent basis and that he was easily 
startled with loud noises.  He reported occasional panic 
attacks and flashbacks, such as when he walks into certain 
areas with vegetation.  The veteran denied any auditory or 
visual hallucinations, or symptoms of paranoia.  He also 
denied any active homicidal or suicidal ideations.  According 
to the veteran, he had a great deal of discomfort and pain 
associated with physical problems, especially genitourinary 
issues.  

Upon mental status evaluation, the veteran was friendly and 
cooperative, but he appeared slightly depressed and anxious.  
His speech was articulate, thought processes were logical and 
goal oriented, and motor functioning was grossly intact, 
although he walked slowly.  He was estimated to have at least 
average intellect.  The veteran was oriented, but he had 
difficulty performing math tasks.  The veteran's long-term 
memory also showed some deficits and he was only able to name 
approximately 10 animals.  He also had some short-term memory 
deficits, and attention and concentration deficits.  The 
diagnosis was the following: (Axis I) PTSD, chronic, moderate 
to severe; depressive disorder, not otherwise specified, 
associated with ongoing genitourinary and other physical 
problems and pain; alcohol dependence, reported to be in full 
remission; cognitive disorder, not otherwise specified, (Axis 
IV) chronic physical problems and pain; limited support 
system; difficulty sustaining employment, and (Axis V) GAF 
score of 53.  The examiner stated that the veteran's PTSD 
required continuous medication and that there was reduced 
reliability and productivity due to mental disorder signs and 
symptoms.  According to the examiner, there had been some 
worsening of the veteran's condition since his last VA 
examination, particularly associated with increased physical 
problems and pain.  The veteran's thought processes and 
communication showed some impairment of memory and judgment.  
His social functioning was grossly intact, but he was 
described as being quite withdrawn.   

By a May 2008 rating decision, the RO increased the 
disability rating for the veteran's service-connected PTSD 
with secondary dysthymic disorder from 30 percent to 50 
percent disabling, effective from February 26, 2008 (the date 
of VA examination showing increased symptoms).




III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2007). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

As previously stated, by a February 2004 rating action, the 
RO granted the veteran's claim for service connection for 
PTSD and assigned a 30 percent disability rating under 
Diagnostic Code 9411, effective from February 22, 2002.  In a 
May 2008 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling under Diagnostic Code 9411, 
effective from February 26, 2008.  In this regard, as the 
veteran has taken issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings. See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since February 22, 2002.  

The veteran's service-connected PTSD has been evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent evaluation contemplates PTSD manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

At the outset, the Board notes that in the discussion of the 
evidence that pertains to the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD from 
February 22, 2002, to February 25, 2008, the Board notes that 
during the aforementioned period of time, the veteran was 
awarded a temporary total evaluation for an episode of 
inpatient treatment for PTSD that exceeded 21 days, pursuant 
to 38 C.F.R. § 4.29.  The period of time during which he 
received this temporary total rating was from September 8, 
2003 to October 31, 2003.  As the veteran has received the 
maximum rating allowable for PTSD for the period of time from 
September 8, 2003 to October 31, 2003, there is no issue in 
controversy with regard to that specific time period.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for an original 
or an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
(i.e., a total, 100 percent rating) allowed by law and 
regulation and, thus, such a claim remains in controversy 
where less than the maximum available benefit is awarded).  

In reviewing the evidence of record in a light most favorable 
to the veteran, the Board finds that the evidence supports a 
grant of an initial 50 percent evaluation for PTSD with 
secondary dysthymic disorder for the period of time from 
February 22, 2002, to February 25, 2008.  In this case, the 
RO increased the disability rating for the veteran's service-
connected PTSD with secondary dysthymic disorder from 30 to 
50 percent disabling, effective February 26, 2008, the date 
of a VA examination which the RO concluded showed an increase 
in the veteran's PTSD symptomatology.  However, the Board 
observes that the veteran's PTSD symptoms and the impact they 
have had occupationally and socially appear to be relatively 
static throughout the course of this appeal.  Upon a review 
of the evidence of record since the RO granted service 
connection for PTSD, effective from February 22, 2002, the 
medical evidence of record has demonstrated a disability 
picture that has resulted in occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as flattened affect, anxiety, panic attacks 
(more than once a week), depression, irritability, 
flashbacks, nightmares, hypervigilance, hyperstartle 
response, isolation, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In the veteran's October 2003 VA 
psychiatric evaluation, the veteran stated that he had 
nightmares, flashbacks, poor sleep, irritability, problems 
with concentration, and that he was hypervigilant.  Upon 
mental status evaluation, the veteran's speech was soft and 
slow and his affect was depressed.  The diagnosis was PTSD 
with secondary dysthymic disorder.  The examiner stated that 
the veteran reported moderate symptoms and moderate 
impairment in functioning.        

In this case, the Board recognizes that the veteran stopped 
working in approximately 2001 when he was diagnosed with his 
service-connected prostate cancer.  Thus, the veteran did not 
stop working for psychiatric reasons.  Nevertheless, in a VA 
medical statement from Dr. V., dated in November 2005, Dr. V. 
characterized the veteran's PTSD as severe and noted that he 
had problems with concentration and often did not complete 
tasks.  Dr. V. reported that the veteran was considered to be 
quite fragile due to the chronicity and severity of his 
symptoms.  In addition, the Board also recognizes that the 
veteran has been married to his second wife for over 10 years 
and that she is supportive of him.  However, the veteran's 
PTSD clearly affects his marriage and he has continually 
isolated himself at home and does not like to leave the 
house.  In a November 2005 letter from the veteran's wife, 
she noted that the veteran slept in the guest bedroom and had 
panic attacks almost every night.  In the December 2005 VA 
examination, the veteran stated that there were difficulties 
within the marriage relationship, and in a December 2007 
letter from Dr. V., Dr. V. noted that the veteran had 
problems with irritability and daily angry outbursts which 
were usually aimed at his wife.  

In regard to the veteran's GAF scores, the Board notes that 
prior to February 26, 2008, the veteran's lowest GAF score 
was 45, and his highest GAF score was 55.  As defined in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), a GAF score of 41 
to 50 reflects serious symptoms, or any serious impairment in 
social, occupational or school functioning.  A GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  As of February 
26, 2008, the veteran's GAF score was 53, which clearly falls 
within the range of GAF scores he had received prior to that 
date.  

Based on the evidence described above, the veteran's PTSD 
symptomatology with secondary dysthymic disorder for the 
period of time from February 22, 2002, to February 25, 2008, 
more nearly approximates the criteria for a 50 percent rating 
under the current provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  See 38 C.F.R. § 4.7 (2007).  At the very least, 
the evidence for and against an evaluation of 50 percent for 
the service-connected PTSD with dysthymic disorder is in 
equipoise, and as such, reasonable doubt is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2007).  Accordingly, an 
initial evaluation of 50 percent for PTSD with dysthymic 
disorder is warranted for the period of time from February 
22, 2002, to February 25, 2008.       

However, in this case, during the period of time from 
February 22, 2002 to the present, the Board finds that the 
veteran does not have the symptomatology typical of a higher 
rating of 70 percent.  As noted above, to receive a 70 
percent rating, there must be occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic (emphasis added) or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  Throughout the course of 
this appeal, the veteran has been able to maintain personal 
hygiene and other basic activities of daily living, 
indicating that he occasionally goes fishing and eats out 
with his wife once a week.  He has not had problems with 
speech or spatial disorientation.  Although he has flashbacks 
and nightmares, he does not have near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and does not experience other symptoms 
characteristic of the 70 percent rating.  The Board 
recognizes that in November 2001, he had some suicidal 
thoughts.  However, at that time, he stated that he never had 
any plan or intention to act on those thoughts.  Moreover, 
since that time, he has continually denied any suicidal or 
homicidal ideations.  Furthermore, while the veteran may be 
irritable with angry outbursts, there is no evidence of 
record showing that he has had periods of violence.  The 
Board also notes that although there are problems in the 
veteran's marriage, his wife nevertheless supports him and 
they have remained married.  The veteran also appears to have 
relationships with his children and a brother.  Indeed, it is 
the criteria for the 50 percent rating that specifically 
refer to disturbances akin to those experienced by the 
veteran throughout the course of this appeal, to include 
problems with motivation and mood, panic attacks, and 
difficulty in establishing and maintaining effective 
relationships.  Although the veteran reports problems with 
social isolation, such problems do not result in deficiencies 
in most areas.  Consequently, for the period of time from 
February 22, 2002 to February 25, 2008, the Board finds that 
the veteran's symptoms are best represented by the criteria 
for a 50 percent rating, but no more.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In addition, an evaluation in excess 
of 50 percent on and after February 26, 2008, is not 
warranted.  It is also pertinent to note that a 50 percent 
rating contemplates significant social and industrial 
impairment.  

In reaching the decision that a rating in excess of 50 
percent at any point during the period of time at issue, the 
Board considered the benefit- of-the-doubt rule.  However, as 
the preponderance of the evidence is against this aspect of 
the appeal, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that his service- connected PTSD has necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a marked interference with 
employment or other such factors.  As noted above, the 
veteran stopped working because of his prostate cancer.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his PTSD pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial rating of 50 percent for post-
traumatic stress disorder with secondary dysthymic disorder, 
but no more than 50 percent, from February 22, 2002 to 
February 25, 2008, is granted.   

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder with secondary dysthymic disorder 
on and after February 26, 2008, is denied.  .  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


